ORDER
LIMBAUGH, District Judge.
IT IS HEREBY ORDERED that defendants’ motion to dismiss be and is GRANTED pursuant to Rule 12(b)(6). Plaintiff has alleged that on October 27, 1984, while incarcerated in the City Jail in St. Louis, Missouri, he discovered insects in his food. He filed his suit against Warden Gilmore and Mayor Vincent Schoemehl.
Plaintiff fails to allege any personal participation on the part of defendant May- or Schoemehl or Warden Gilmore. Plaintiff also fails to allege that either defendant failed to properly train, supervise or in some manner control the actions of the persons directly involved in the incident complained of by plaintiff. The doctrine of respondeat superior does not apply to claims arising under § 1983. Pearl v. Dobbs, 649 F.2d 608, 609 (8th C 1981); Careaga v. James, 616 F.2d 1062, 1063 (8th C 1980), cert den. 449 U.S. 851, 101 S.Ct. 140-141, 66 L.Ed.2d 62 (1980).
It has been held that an isolated instance of contaminated prison food does not rise to the level of a constitutional violation cognizable under § 1983. Freeman v. Trudell, 497 F.Supp. 481 (D.Mich. 1980); Lovern v. Cox, 374 F.Supp. 32 (D.Va.1974); Sinclair v. Henderson, 331 F.Supp. 1123, 1126 (D.La.1971). This Court agrees.
The Court has carefully reviewed plaintiff’s complaint and is convinced that there are no set of facts which plaintiff can plead entitling him to relief in this Court. Haines v. Kerner, 404 U.S. 519, 92 S.Ct. 594, 30 L.Ed.2d 652 (1972); Conley v. Gibson, 355 U.S. 41, 45-46, 78 S.Ct. 99, 101-02, 2 L.Ed.2d 80 (1957); Haggy v. Solem, 547 F.2d 1363 (8th C 1977).